     3:21-cv-02748-MGL        Date Filed 09/13/21    Entry Number 21        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

John Doe                           )             Civil Action No. 3:21-CV-02748-MGL
                                   )
              Plaintiffs,          )
                                   )
              v.                   )             RETURN OF ATTORNEY GENERAL
                                   )             TO MOTION TO PROCEED
Childs Cantey Thrasher. et al,     )             ANONYMOUSLY
                                   )
              Defendants.          )
__________________________________ )

       Alan Wilson, in his official capacity as Attorney General, takes no position as to

Plaintiff’s Motion to Proceed Anonymously (ECF No. 8) and respectfully defers to the Court’s

judgment regarding this Motion.

                                                 Respectfully submitted,

                                                 ALAN WILSON
                                                 Attorney General
                                                 Federal ID No.10457

                                                 ROBERT D. COOK
                                                 Solicitor General
                                                 Federal ID No. 285
                                                 Email: RCook@scag.gov

                                                 /s/ J. Emory Smith, Jr.
                                                 J. EMORY SMITH, JR.
                                                 Deputy Solicitor General
                                                 Federal ID No. 3908
                                                 Email: ESmith@scag.gov

                                                 Post Office Box 11549
                                                 Columbia, South Carolina 29211
                                                 Phone: (803) 734-3680
                                                 Fax: (803) 734-3677


September 13, 2021                               Counsel for the Attorney General
